Case 1:19-cv-02338-DLF Document1 Filed 08/02/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

YOLANDA GUZMAN
17052 Downing Street
Gaithersburg MD, 20877

PLAINTIFF,
Vv.

GF, INC. D/B/A IL CANALE
1063 31St Street, NW
Washington, DC 20007

Serve: Giuesppi Farruggio
1063 31° Street, NW
Washington, DC 20007

GIUESPPI FARRUGGIO
3602 Prospect St NW
Washington DC 20007

ALESSANDRO FARRUGGIO
3602 Prospect St NW
Washington DC 20007

DEFENDANTS.

+e eR KH HH HH HH RH HH HH ER HH HE HR KR H

Case No.: | G _ 0420

TEGO GR GRIS CGC IGICOOIG OGG OSG CGC CERISE Rak ke

Plaintiff, Yolando Guzman (‘Plaintiff’), by and through undersigned counsel, hereby
submits this Complaint against Defendants GF, Inc. d/b/a II Canale (“Il Canale’), Giuseppe
Farruggio, and Alessandro Farruggio (collectively, “Defendants’”) to recover damages under the
Federal Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201 et seg. (“FLSA”), the
D.C. Minimum Wage Act Revision Act of 1992, D.C. Code §§ 32-1001 et seg. (“DCMWA”), and

the D.C. Wage Payment and Collection Law D.C. Code §§ 32-1301 et seq. (“DCWPCL”) as set

forth below.

COMPLAINT
Case 1:19-cv-02338-DLF Document1 Filed 08/02/19 Page 2 of 7

PARTIES AND JURISDICTION
1. Plaintiff is an adult resident of the District of Columbia. By participating as a

named Plaintiff in this action, Plaintiff consents to prosecute her claims against Defendants under

the FLSA.
Ps II Canale is a corporation doing business in the District of Columbia.
3. Giuseppi and Alesandro Farruggio own and operate II Canale.
~ Plaintiff was employed by Defendants in the District of Columbia as a busser.
5, At all times material herein, Defendants, in the aggregate and in the individual,

have had annual gross volume of sales made or business done in an amount exceeding $500,000.00
and thus Defendants qualified as an “enterprise” within the meaning of § 3(r) of the FLSA (29
U.S.C. § 203(r)).

6. At all times during Plaintiff's employment, Plaintiff was an employee who, while
engaged in employment duties, handled, sold, and otherwise worked on goods and materials
(namely cleaning supplies and other related item) that were moved in or produced for commerce.
Thus, Plaintiff was an individual employee who engaged in commerce or the production of goods
for commerce under 29 U.S.C. §§ 206-207.

oe At all times, Defendants were Plaintiff's “employers” for purposes of the FLSA,
the DCMWA, and the DCWPCL.

8. This Court has jurisdiction over Defendants pursuant to § 16(b) of the FLSA, 29
U.S.C. §216(b), and 28 U.S.C. § 1337 relating to “any civil action or proceeding arising under any
Act of Congress regulating commerce.” Subject matter jurisdiction is invoked under 28 U.S.C. §

1331. Venue is proper pursuant to 28 U.S.C. § 1391(b).
Case 1:19-cv-02338-DLF Document1 Filed 08/02/19 Page 3 of 7

FACTS
9. Giuseppe and Alessandro Farruggio owned and operated I] Canale throughout
Plaintiff's employment. Throughout Plaintiff's employment, Giuseppe and Alessandro Farruggio:

a. Had the power to hire, fire, suspend, and otherwise discipline Plaintiff;

b. Had the power to supervise Plaintiff's work duties to ensure her work was of
sufficient quality;

¢. Set and controlled Plaintiff's work schedule or had the power to set and control
Plaintiff's work schedule;

d. Set and determined or had the power to set and determine Plaintiff's rate and
method of pay; and

e. Controlled, and was in charge of, I] Canale’s day-to-day operations.

10. Yolanda Guzman worked for Defendants from approximately February 2007 until
July 14, 2019 as a busser. Ms. Guzman worked on average, approximately forty-five (45) hours
per week.

11. During the relevant period, Defendants paid Plaintiff between $8.00 and $9.00 per
hour, even for the hours Plaintiff worked over forty.

IZ, At all times during the relevant period, Plaintiff's regular rate fell below the D.C.
Minimum Wage. While Plaintiff did receive tips, these tips do not off-set Defendants’ obligations
to pay Plaintiff minimum wages.

13. Plaintiff worked more than 40 hours per week many of the weeks that she worked
for Defendants. Defendants failed to pay Plaintiff at one-and-one-half times (1.5x) her regular
rates for hours worked over forty.

14. Plaintiff's primary work duties did not qualify for any exemption under the FLSA,
Case 1:19-cv-02338-DLF Document1 Filed 08/02/19 Page 4 of 7

DCMWA, and DCWPCL.

15. Defendants’ failure and refusal to pay Plaintiff the wages she rightfully earned as
required by the FLSA, DCMWA, and DCWPCL, including overtime at one-and-one-half times
(1.5x) her regular rate, was willful and intentional, and was not in good faith.

CAUSES OF ACTION
COUNT I
Violation of Federal Fair Labor Standards Act
(Overtime)

16. Plaintiff re-alleges and re-asserts each and every allegation set forth above as if
each were set forth herein.

ly. The FLSA mandates that an employer must pay employees overtime wages in the
amount of one-and-one-half times (1.5x) the employee’s regular rate of pay for all hours worked
each week in excess of forty (40) (“overtime hours”).

18. At all times, Plaintiff was an “employee” covered by § 207(a)(1) of the FLSA, and
Defendants were Plaintiff's “employers” under § 207(a)(2) of the FLSA.

19. Defendants, as Plaintiff's employers, were obligated to compensate Plaintiff at the
overtime rate of one-and-one-half times (1.5x) Plaintiffs regular rate for all overtime hours
Plaintiff worked.

20. __ As set forth above, Defendants had knowledge and suffered or permitted Plaintiff
to work many overtime hours each week of her employment.

21. _ As set forth above, Defendants failed and refused to pay Plaintiff one-and-one-half
(1.5x) her regular rate for all overtime hours she worked.

22. Defendants’ failure and refusal to pay Plaintiff as required by the FLSA was willful

and intentional, and was not in good faith.
Case 1:19-cv-02338-DLF Document1 Filed 08/02/19 Page 5 of 7

WHEREFORE, Defendants are liable to Plaintiff under Count | for all unpaid overtime
Wages in an amount to be proven at trial, plus an equal amount in liquidated damages, interest
(both pre- and post-judgment), reasonable attorney’s fees, the costs of this action, and any other
and further relief this Court deems appropriate.

COUNT II
Violation of D.C. Minimum Wage Act Revision Act of 1992
(Overtime and Minimum Wage)

23. Plaintiff re-alleges and re-asserts each and every allegation set forth above as if
each were set forth herein.

24. Plaintiff was Defendants’ “employee,” and Defendants were Plaintiff's
“employers” within the meaning of the DCMWA, D.C. Code §§ 32-1001 et seq.

25. Defendants, as Plaintiff's employers under the DCMWA, were obli gated to
compensate Plaintiff at the overtime rate of one-and-one-half times (1.5x) Plaintiff's regular rate
of pay for all hours worked per week in excess of forty (40) (“overtime hours”).

26. As set forth above, Defendants had knowledge and suffered or permitted Plaintiff
to work many overtime hours each week during Plaintiff's employment.

27. As set forth above, Defendants failed and refused to pay Plaintiff time-and-one-half
(1.5x) her regular rate for all the overtime hours worked.

28. Defendants, as Plaintiff's employers, were obligated to compensate Plaintiff at an
hourly rate in compliance with the D.C. minimum wage requirement set forth in the DCMWA.

29. As set forth above, Defendants failed to pay Plaintiff at an hourly rate that complies
with the D.C. minimum wage requirement.

30. Defendants had actual knowledge of the D.C, minimum wage requirement and had

actual knowledge that the rate and method by which Defendants paid Plaintiff was in direct
Case 1:19-cv-02338-DLF Document1 Filed 08/02/19 Page 6 of 7

violation of the requirement.

31. Defendants’ failure and refusal to pay Plaintiff as required by the DCMWA was
willful and intentional, and was not in good faith.

WHEREFORE, Defendants are liable to Plaintiff under Count II, for all unpaid wages in
an amount to be proven at trial, plus treble damages, attorney’s fees, costs, and any other and
further relief this Court deems appropriate.

COUNT III
Violation of the D.C. Wage Payment and Wage Collection Law
(Unpaid Wages)

32. Plaintiff re-alleges and re-asserts each and every allegation set forth above as if
each were set forth herein.

33, Plaintiff was an “employee” and Defendants were Plaintiff's “employers” within
the meaning of the DCWPCL.

34. Under the DCWPCL, Defendants were obligated to pay Plaintiff all wages earned
and owed for work that Plaintiff performed.

35. “Wages” pursuant to DCWPCL (DC Code § 32-1301(3)), “includes a: (A) Bonus;
(B) Commission; (C) Fringe benefits paid in cash; (_D) Overtime premium; and (E) Other
remuneration promised or owed: (i) Pursuant to a contract for employment, whether written or
oral; (ii) Pursuant to a contract between an employer and another person or entity; or (iii) pursuant
to District or Federal law.”

36. Plaintiff performed work duties for Defendants’ benefit as set forth above for which
Defendants failed to pay Plaintiff all wages earned and required by Federal and District of
Columbia law.

hy Defendants owe Plaintiff wages for work duties performed as set forth above.
Case 1:19-cv-02338-DLF Document1 Filed 08/02/19 Page 7 of 7

38. Defendants’ failure to pay Plaintiff wages as set forth above constitutes a violation
of Plaintiff's right to receive wages as guaranteed by the DCWPCL.

_39. Defendants’ failure to pay Plaintiff all wages earned, owed, and required by the
DCWPCL was knowing, willful and intentional, was not the result of any bona fide dispute
between Plaintiff and Defendants, and was not in good faith.

WHEREFORE, Defendants are liable to Plaintiff under Count III, for all unpaid wages in
such an amount to be proven at trial, plus liquidated damages as provided by statute (treble
damages), interest (both pre- and post-judgment), attorney’s fees, costs, and any other and further

relief this Court deems appropriate.

 

 

Michael/K/ Amster

Bar Number: 10010

Zipin, Amster & Greenberg, LLC
8757 Georgia Ave., Suite 400
Silver Spring, MD 20910

Tel: 301-587-9373

Fax: 240 - 839 - 9142
mamster@zagfirm.com

Counsel for Plaintiff
